Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on December 8, 2020.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the speed of the work vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 previously made secondary reference to “the ground speed of the work vehicle”.  Claim 2 is dependent on claim 1, which introduced “a ground speed of the work vehicle” and made secondary reference to “the ground speed”.  It is unclear, and therefore indefinite, if these are all the same ground speed.  The secondary references must be consistent. 
Claim 3 is rejected for the incorporation of the errors of the base claim by dependency.
Claim 4 recites the limitations “the speed of the work vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 previously made secondary reference to “the ground speed of the work vehicle”.  Claim 4 is dependent on claim 1, which introduced “a ground speed of the work vehicle” and made secondary reference to “the ground speed”.  It is unclear, and therefore indefinite, if these are all the same ground speed.  The secondary references must be consistent. 
Claim 13 recites the limitation “the speed of the work vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 previously made secondary reference to “the ground speed of the work vehicle”.  Claim 13 is dependent on claim 12, which introduced “a ground speed of the work vehicle” and made secondary reference to “the ground speed”.  It is unclear, and therefore indefinite, if these are all the same ground speed.  The secondary references must be consistent. 
Claim 14 is rejected for the incorporation of the errors of the base claim by dependency.
Claim 15 recites the limitations “the speed of the work vehicle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 previously made secondary reference to “the ground speed of the work vehicle”.  Claim 15 is dependent on claim 12, which introduced “a ground speed of the work vehicle” and made secondary reference to “the ground speed”.  It is unclear, and therefore indefinite, if these are all the same ground speed.  The secondary references must be consistent. 

Allowable Subject Matter
Claims 1, 5-12, and 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666